Citation Nr: 1013209	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  07-16 994A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for degenerative disc 
disease with right radiculopathy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1990 to March 
1991, and from October 2004 to December 2005.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.

In April 2009, the Board reopened the Veteran's claim of 
service connection for degenerative disc disease with right 
radiculopathy and remanded the claim for further evidentiary 
development-including a VA examination.  The Veteran 
underwent a VA examination in May 2009, and for the reasons 
stated below, the VA examination was inadequate and the 
claim must again be remanded.  


REMAND

Upon preliminary review of the evidence of record, the Board 
finds that further evidentiary development must be done 
prior to final appellate review.  Specifically, the Board 
notes that the Veteran's May 2009 VA examination was 
inadequate, and the Veteran should be afforded another one.  

As for the Veteran's first period of service from October 
1990 to March 1991, on a prescreening form in April 1986, 
the Veteran indicated he saw a chiropractor for a stiff 
back.  Service treatment records from February 1991 to March 
1991 show treatment on multiple occasions for low back pain.  

Prior to the second period of service from October 2004 to 
March 2005, the Veteran was in a motor vehicle accident in 
May 2002 and experienced an onset of low back pain.  A MRI 
in February 2003 showed a disc protrusion and degenerative 
annular changes at L4-5 and L5-S1.  In April 2003, a 
clinical note provided an assessment of multi level 
degenerative disc disease of the lumbar spine with chronic 
low back pain without a radicular component.  After the 
Veteran's back injury during service in October 2004, a MRI 
in December 2004 showed a disc herniation on the right at 
L4-5.  On diagnostic imaging in May 2005, there was central 
soft disc protrusion at L4-5, posterior disk bulge with some 
right-sided foraminal stenosis at L5-S1, and posterior disc 
bulges at L2-3 and L3-4 without significant stenosis.  On 
evaluation in June 2005, the examiner indicated the 
Veteran's lesion resolved and his previously scheduled back 
surgery was cancelled.  

After service on VA examination in March 2006, x-ray 
evidence showed facet arthrosis and the diagnosis was 
degenerative joint disease of the lumbar-sacral spine with 
right radiculopathy.  

In May 2009, the Veteran underwent a VA examination pursuant 
to the April 2009 BVA remand order and was examined by a 
physician's assistant.  The examiner was requested to 
determine the nature and etiology of the Veteran's 
degenerative disc disease with right radiculopathy.  The 
examiner was specifically asked to determine whether the 
Veteran had any preexisting back disability upon entrance 
into service in October 1990 and October 2004, and if so, 
whether any preexisting back disability was aggravated by 
service.  In the event that the examiner found no 
preexisting back disability, he or she was asked to 
determine whether the Veteran's back disability was causally 
or etiologically related to his service.  

Following physical examination, the examiner diagnosed the 
Veteran as having degenerative disc disease of the lumbar 
spine with right lower extremity radiculopathy.  He 
indicated that he was unable to resolve the issue of 
etiology of the degenerative disc disease with radiculopathy 
without resort to mere speculation.  He then noted that 
documentation within the claims file first reflected low 
back pain on active duty in 1991, and the Veteran was 
diagnosed as having mechanical low back pain.  The examiner 
then noted, "[a]fter reviewing all service and private 
records it is my medical opinion that this veteran's chronic 
low back pain of unknown etiology initially did occur while 
[on] active duty and [it] was diagnosed as mechanical low 
back pain that resolved."  The examiner further noted that 
he could not reach an opinion without resort to speculation 
as to whether the Veteran's current low back disability is 
attributable to the Veteran's in-service injuries, but then 
indicated that his 1991 treatment for mechanical low back 
pain was not related to his current back condition.  The 
examiner also noted the Veteran history of treatment for 
back pain during active duty in 2005, and his failure to 
report treatment for degenerative disc disease with right 
leg radiculopathy in 2003 during a time when he was not in 
active duty and was rear-ended in a motor vehicle accident.  
The examiner indicated that he suspected the 2003 accident 
was the cause of his herniated discs (as found during an 
MRI), and was not related to the original injury in 1991.  
The examiner also stated that "[a]fter reviewing the history 
of how [the Veteran] injured his back[,] [the examiner] was 
convinced that his lumbar herniated disc[s] were present 
before he was activated to active duty in 2005..."  The 
examiner noted that his injury was documented in private 
treatment records reflecting multiple herniated lumbar discs 
and the Veteran's "injury does not go with his MRI 
findings."  The examiner then found that the Veteran's low 
back pain with right leg radiculopathy was due to multiple 
lumbar disc herniations.  The examiner noted that he could 
not find evidence of the worsening of this condition from a 
previous lumbar MRI that was completed in 2005, and that his 
symptoms have been stable with no acute changes since 2005.  
The examiner then noted that he could not find a preexisting 
back condition after reviewing both medical examinations and 
report of medical history in 1986.  

Upon careful review of the evidence of record, and in light 
of the May 2009 VA examination, the Board finds that another 
VA examination is warranted as the requested examination was 
inadequate.  It appears as though the examiner provided 
somewhat contradictory statements in that he could not 
provide an opinion as to the etiology of the Veteran's low 
back disability without resort to speculation, but then 
indicated that his current disability was unrelated to his 
in-service injuries and provided a rationale.  The examiner 
indicated that there was no evidence of a preexisting back 
disability, presumably prior to the Veteran's first period 
of service, but noted that there was a preexisting back 
disability occurring in 2003 to his second period of 
service.  The examiner, however, did not clearly opine as to 
whether the current back disability with right leg 
radiculopathy was aggravated by the Veteran's service.  The 
examiner indicated that the Veteran's back disability has 
not worsened since 2005, but he did not opine as to whether 
it was aggravated by the Veteran's second period of active 
service.  The Board finds that this VA examination is 
inadequate-mainly because the examiner provided somewhat 
contradictory statements regarding the onset of the 
Veteran's low back disability with radiculopathy, and he did 
not indicate whether the Veteran's second period of service 
aggravated what the examiner determined to be a preexisting 
back disability caused in 2002 or 2003.  As such, the claim 
must be remanded for another VA examination.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

The Veteran should be afforded another 
VA examination by an appropriate 
specialist to ascertain the nature and 
etiology of any low back disorder with 
right leg radiculopathy that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records and any records of 
treatment the Veteran received for back 
problems prior to and in between his 
periods of service, and offer comments, 
clarification and an opinion, as to the 
following questions:

(i)  Does the evidence of record 
clearly and unmistakably show that 
the Veteran had a low back 
disorder which existed prior to 
his entries to service in 1991 
and/or 2004?  Please explain what 
evidence supports you conclusions.

(a)  If a low back disorder 
with right leg radiculopathy 
did exist prior to entry to 
service (either in 1991 or 
2004), did the low back 
disorder increase in severity 
during service?

(b)  If the low back disorder 
increased in severity during 
service, did the increase in 
severity represent a chronic 
worsening of the disorder or 
was the increase in severity 
the natural progression of the 
disorder?

(ii)  If the examiner determines 
that a low back disorder did not 
exist prior to service, is any 
currently diagnosed low back 
disorder with right leg 
radiculopathy causally or 
etiologically related to the 
symptomatology shown in service 
treatment records?

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


